Citation Nr: 1015904	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  06-07 909	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for prostatitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to September 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.  Jurisdiction over the Veteran's case 
subsequently was transferred to the St. Petersburg, Florida, 
RO.

The issue of entitlement to service connection for bilateral 
lower limb diabetic neuropathy has been raised by the record 
in the March 2010 Written Brief Presentation and the issue of 
apportionment of the Veteran's VA benefits has been raised by 
the record in several statements from the Veteran's estranged 
wife received in August and September 2007, but neither issue 
has been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
them, and they are referred to the AOJ for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, 
the Veteran's claim of entitlement to a compensable 
evaluation for prostatitis must be remanded for additional 
development.  Such remand is necessary to ensure that there 
is a complete record upon which to decide the Veteran's claim 
so that he is afforded every possible consideration.

VA has a duty to assist the Veteran in developing his claim.  
This duty includes making reasonable efforts to help the 
Veteran procure pertinent records, whether or not they are in 
Federal custody.  See 38 U.S.C.A. § 5103A(b) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c) (2009).  Here, the claims 
file reveals that there may be relevant treatment records 
regarding the Veteran's claim which have not been obtained.

The Veteran submitted a statement in support of his claim in 
October 2007.  He indicated in this statement that he was 
scheduled to see a new urologist, Dr. C., at Doctor Memorial 
Hospital in Perry, Florida, on November 29, 2007.  However, 
no treatment records from Dr. C. are currently before the 
Board.  A review of the claims folder does not reveal that 
any attempts have been made to obtain such records.  
Fulfillment of VA's duty to assist requires that the RO 
endeavor to procure these records because they are 
potentially relevant to the Veteran's claim.  Accordingly, 
the RO shall attempt to obtain treatment records regarding 
the Veteran from Dr. C. on remand.

Treatment records from VA facilities in and around New York, 
New York, dated prior to 2007 and treatment records from VA 
facilities in and around Jacksonville, Florida, dated from 
February 2007 to April 2007 also have been associated with 
the claims file.  These records reflect that the Veteran 
received ongoing treatment for prostate problems from VA both 
before and after he moved to Florida.  However, no VA 
treatment records dated after April 2007, when the Veteran 
again relocated to Perry, Florida, are currently before the 
Board.  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the 
Court held that VA has constructive notice of VA generated 
documents that could reasonably be expected to be part of the 
record, and that such documents are thus constructively part 
of the record before the Secretary and the Board, even where 
they are not actually before the adjudicating body.  A remand 
thus is necessary so that the Veteran's treatment records 
from VA facilities in and around Perry, Florida, dated after 
April 2007 may be requested and obtained.

VA's duty to assist the Veteran in the development of the 
claim also includes providing a medical examination or 
obtaining a medical opinion when necessary.  38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).  
The Board finds that both a medical examination and medical 
opinion are necessary in this case.

The evidence of record chronicles the following events 
regarding the Veteran's claim.  In June 2005, the Veteran was 
diagnosed with benign prostatic hypertrophy after a VA 
general medical examination.  Cystoscopy of the prostate 
gland, however, revealed an enlarged median lobe in February 
2006.  Green light laser treatment was performed that same 
month.  In August 2007, after the Veteran moved from New York 
to Florida and his file was transferred from the New York, 
New York, RO to the St. Petersburg, Florida, RO, notification 
was sent to the Veteran at an address in Jacksonville, 
Florida, that another VA examination soon would be scheduled 
with respect to his claim.  A VA genitourinary examination 
indeed was scheduled for September 6, 2007, but the Veteran 
failed to report.  In October 2007, he submitted a statement 
indicating that he had moved to Perry, Florida, and had never 
received notification of this examination.  The Veteran 
attached to this statement a document from the United States 
Postal Service reflecting that he moved from Jacksonville, 
Florida, to Perry, Florida, in April 2007.  He also noted in 
another statement dated in October 2007 that he still "has 
some dribbling after [he] urinate[s] with pain in [his] 
testicles."

While the Veteran in this case informed VA of his move from 
New York to Florida, in a timely manner, he did not inform VA 
of his subsequent move from Jacksonville, Florida, to Perry, 
Florida, for several months.  His delay in doing so likely 
contributed to his failure to appear for the VA genitourinary 
examination in that, as the Veteran contends, he may not have 
received notification of it.  VA is not obligated to schedule 
another examination solely because of this situation.  See 
Hyson v. Brown, 5 Vet. App. 262, 265 (1993) (holding that the 
Veteran bears the burden of apprising VA of his whereabouts, 
and if he does not do so, there is no burden on the part of 
VA "to turn up heaven and earth" to find him).  However, 
the Board already is remanding the Veteran's claim in order 
to obtain additional relevant treatment records.  The 
evidence of an enlarged median lobe of the prostate gland, 
green light laser treatment, and dribbling and testicular 
pain after urination also indicates that the Veteran's 
prostatitis has worsened in severity since his June 2005 VA 
general medical examination.  In these circumstances, an 
updated, contemporaneous VA medical examination is required 
to assess the current nature, extent, and severity of the 
Veteran's prostate disability.  See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997) (holding that a Veteran was entitled to 
a new examination after noting that two years had passed 
since his last VA examination and that the Veteran contended 
his disability had increased in severity); VAOPGCPREC 11-95 
(1995), 60 Fed. Reg. 43,186 (1995); Allday v. Brown, 7 Vet. 
App. 517, 526 (1995) (where the record does not reveal the 
current state of the Veteran's disability adequately, 
fulfillment of VA's duty to assist the Veteran in developing 
his claim requires a contemporaneous medical examination).

The Veteran is hereby notified that it is his responsibility 
to cooperate in the development of his claim, to include 
reporting for any scheduled examination based on notice to 
his last address of record.  He is further notified that the 
consequences of failure to report for a VA examination 
without good cause may include denial of his clam.  38 C.F.R. 
§§ 3.158(b) and 3.655 (2009).

Accordingly, the case is REMANDED for the following action:

1.  After securing the proper 
authorization, attempt to obtain and 
associate with the claims file 
treatment records pertaining to the 
Veteran from Dr. C.  All attempts to 
obtain the records must be documented 
in the claims file.  If no such records 
exist, the claims file shall be 
documented accordingly.

2.  Attempt to obtain and associate 
with the claims file the Veteran's 
treatment records from VA facilities in 
and around Perry, Florida, dated after 
April 2007.  All attempts to obtain the 
records must be documented in the 
claims file.  If no such records exist, 
the claims file shall be documented 
accordingly.

3.  Review the Veteran's claims file 
and undertake any additional 
development indicated, to include 
obtaining and associating with the 
claims file any additional pertinent 
records identified by the Veteran 
during the course of this remand.

4.  Next, arrange for the Veteran to 
undergo an appropriate VA examination 
to determine the current nature, 
extent, and severity of his 
prostatitis.  The claims file shall be 
made available to and reviewed by the 
examiner, and the examiner shall note 
such review in an examination report.  
All indicated diagnostic studies and 
evaluations deemed necessary shall be 
performed, and all findings shall be 
reported in detail.  The examiner shall 
comment on the Veteran's reports 
regarding symptomatology and describe 
the evidence of all symptomatology.  
The rationale for each opinion 
expressed should be explained.

5.  Readjudicate the Veteran's claim.  
If the benefit sought on appeal is not 
granted, the Veteran and his 
representative shall be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



